In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00145-CR
______________________________


CHARLES ANISON ROGERS, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 8th Judicial District Court
Franklin County, Texas
Trial Court No. F7887


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Charles Anison Rogers, Jr., appeals from his conviction for possession of a controlled
substance with intent to deliver.  See Tex. Health & Safety Code Ann. § 481.112(c) (Vernon
2003).  His  sixty-year sentence was imposed March 23, 2006.  Rogers timely filed a motion for new
trial April 21, 2006. 
            According to Rule 26.2, after Rogers timely filed his motion for new trial, he had ninety days
after the date sentence was imposed to file a notice of appeal.  See Tex. R. App. P. 26.2(a)(2). 
Rogers had until June 21, 2006, to file a notice of appeal.   He did not, however, file his notice of
appeal until June 28, 2006.  No motion for extension of time to file his notice of appeal was filed. 
See Tex. R. App. P.  26.3.
  Hence, this appeal is untimely, and we are without jurisdiction to hear
this case.
 
 
 
 
 
            We dismiss this appeal for want of jurisdiction.
 
 
                                                                                                Josh R. Morriss, III
                                                                                                Chief Justice

Date Submitted:          July 31, 2006
Date Decided:             August 1, 2006

Do Not Publish